internal_revenue_service number release date index number ------------------------------------------------------ ------------------------- ------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-128566-12 date date re request for private_letter_ruling under sec_168 legend taxpayer ------------------------------------------------------------------------------------------------- state1 city1 facility contract a -------------- ------- ---------------------------------------- ------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- -------------------------------------------- --------------------------------------------- ---------------------------------------------------- ------------------------------------------------------- --------------------------------- --------------- b c d e f number1 ----- number2 ----- number3 ------------------ number4 ---------------- number5 ------------------ number6 ------------ number7 ------- number8 ------- number9 ------------------ year1 year2 year3 date1 date2 ------- ------- ------- --------------------- -------------------- plr-128566-12 date3 date4 date5 date6 date7 date8 date9 date10 date11 --------------------- -------------------------- -------------- -------------------------- -------------------- -------------------- -------------------- --------------------------- ----------------------- dear ------------------ this letter responds to a letter dated date submitted by a on behalf of taxpayer requesting rulings under sec_168 of the internal_revenue_code taxpayer represents that the facts are as follows facts a is a corporation organized and incorporated under the laws of state1 a is an energy services company operating two primary businesses taxpayer an electric utility and b a wholesale energy business taxpayer is a limited_liability_company that is directly owned by a taxpayer is treated as a corporation for federal_income_tax purposes and joins in the consolidated federal_income_tax return filed for the affiliated_group headed by a a files its consolidated federal_income_tax return on a calendar_year basis a and taxpayer use the accrual_method of accounting taxpayer represents that its method_of_accounting for economic_performance for purposes of sec_461 for property provided to the taxpayer is acceptance taxpayer owns electric utility operations and assets including distribution and transmission lines and regulated generation facilities taxpayer is regulated by the c and d as a regulated utility taxpayer provides electric utility_services to commercial and residential customers throughout central state1 in year1 taxpayer initiated a plan to acquire a solid fuel generation plant taxpayer and e entered into a contract for the facility on date1 taxpayer represents that the contract is a binding contract under the law of state1 which is the governing law under the contact further taxpayer represents that the contract did not limit damages to an amount that is less than five percent of the contract_price plr-128566-12 the contract is a lump sum turnkey contract under the contract e was to construct a new number1 megawatt power plant at an existing power facility near city1 state1 the facility was designed to use two number2 megawatt circulating fluidized- bed steam boilers to provide steam for its turbine generator the primary_fuel for the boilers is petroleum coke or pet coke a by-product of the crude_oil refining process taxpayer assumed full responsibility and liability for payment under the contract pursuant to the contract taxpayer could terminate the contract at any time without liability for damages and without need to show cause by giving days notice to e upon termination taxpayer must compensate e for all payment events completed up to the date of termination and that had not previously been paid to e and an amount mutually agreed to for the completed percentage of partially completed payment events costs incurred by e to demobilize the facility site and costs incurred by e in terminating contracts with subcontractors the contract_price was the lump sum turnkey price of initially dollar_figurenumber3 pursuant to article xxiii of the contract throughout the construction of the facility payments were made by taxpayer to e according to a payment schedule based on payment events the contract was subject_to a number of amendments and a change order these amendments and change order increased the initial contact price for the facility by dollar_figurenumber4 to a total amended price of dollar_figurenumber5 the fourth_amendment revised the range of elements required in the composition of the pet coke with corresponding amendments to the performance emission and boiler and auxiliary equipment guarantees specifically the guaranteed output of the facility was reduced from number1 megawatts to number6 megawatts and the guaranteed heat rate was raised from number7 british thermal units per kilowatt hour to number8 british thermal units per kilowatt hour none of the amendments or the change order to the contract changed the location of the facility or the nominal nameplate_capacity of the facility further on date2 e initiated an arbitration proceeding against taxpayer seeking payment of the contract balance a time extension and damages for delay lost productivity and extra work in relation to the contract of the facility on date3 the arbitrator announced a decision in favor of e separate from the arbitration proceedings taxpayer had claims against e seeking payment for damages related to reliability testing deficiencies regarding the construction of the facility as well as some expenditures incurred by taxpayer related to repairs that taxpayer claimed under the warranty agreement effective date4 taxpayer and e entered into an agreement settlement agreement that settled all claims regarding the facility excluding claims in the arbitration proceedings as a result of the payments under the arbitration proceedings the settlement agreement and the amendments and change order to the contract mentioned in the prior paragraph the final contract_price for the facility is dollar_figurenumber9 plr-128566-12 under article xxiv of the contract e assumed the risk of loss for the facility through substantial completion and taxpayer assumed the risk of loss for the facility upon substantial completion article i of the contract states that substantial completion has the meaning set forth in article xxii article of the contract defines substantial completion as follows for purposes of section warranty remedy periods and sec_23 delay liquidated_damages the date substantial completion is achieved shall be the date of achievement of a simultaneous provisional net heat rate level provisional net unit capacity level the emission guarantees and the noise level guarantee in accordance with exhibit i and b the provisional reliability level for all other purposes under this contract the date of substantial completion shall be the date taxpayer issues the substantial completion certificate evidencing taxpayer’s agreement that substantial completion has been achieved which taxpayer shall use commercially reasonable efforts to issue promptly after the requirements thereof have been met article of the contract further specifies that upon substantial completion taxpayer shall assume operational control of the facility in date5 construction commenced at the site substantial completion of the facility occurred on date6 taxpayer represents that the facility was originally placed_in_service on date6 and that taxpayer is the original user of the facility on date7 the facility was renamed f in addition to the payments made by taxpayer to e for the facility taxpayer incurred interest expenditures_for the facility and other costs for the facility for items such as permitting project development project design engineering preconstruction and construction management taxpayer further represents that with respect to the facility assuming that no costs were incurred with respect to the contract until substantial completion the costs that were incurred as of january -- including capitalized_interest accrued were ---- percent or less of the total cost of the facility excluding the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching taxpayer represents that the facility is described in asset class dollar_figure of revproc_87_56 1987_2_cb_674 or in asset class dollar_figure of revproc_87_56 the facility was in part financed by tax-exempt_bonds the assets financed by the tax-exempt_bonds are required to be depreciated under the alternative_depreciation_system of sec_168 ads and are not part of this letter_ruling request no portion plr-128566-12 of the property subject_to this letter_ruling request is required to be depreciated under the ads further the property subject_to this letter_ruling request does not include land buildings or other sec_1250 property any costs incurred by taxpayer prior to january -- are not subject_to this letter_ruling request taxpayer did not claim the additional first year depreciation under sec_168 for the facility for the year2 taxable_year taxpayer also did not make an election not to deduct the additional first year depreciation under sec_168 for any class of qualified_property placed_in_service by taxpayer during year2 completed transaction in a year for which the return has been filed taxpayer represents that it placed the facility in service on date6 which is during year2 a filed its consolidated federal_income_tax return for its year2 taxable_year before taxpayer submitted this letter_ruling request section dollar_figure of revproc_2012_1 2012_1_irb_1 provides that an associate office as defined in sec_1 of rev_proc will not ordinarily issue a letter_ruling on a completed transaction if the letter_ruling request is submitted after the return is filed for the year in which the transaction is completed section dollar_figure of revproc_2012_1 defines not ordinarily as meaning that unique and compelling reasons must be demonstrated to justify the issuance of a letter_ruling submitted after the return is filed for the year in which the transaction is completed moreover the taxpayer must contact the field_office as defined in sec_1 of rev_proc having audit jurisdiction over the taxpayer’s return and obtain the field's consent to the issuance of such a letter_ruling on date8 taxpayer obtained consent from a lb_i team manager to the issuance of the letter_ruling moreover taxpayer provided a letter dated date9 from the secretary c requiring taxpayer to request a letter_ruling regarding the facility’s eligibility for additional first year depreciation deduction under sec_168 accordingly we conclude that taxpayer has demonstrated unique and compelling reasons to justify the issuance of this letter_ruling form_3115 application_for change in accounting_method in accordance with section of revproc_2012_1 taxpayer notified this office that it filed a form_3115 application_for change in accounting_method under revproc_2011_14 2011_1_cb_330 to change from not claiming the additional first year depreciation deduction under sec_168 to claiming the additional first year depreciation deduction under sec_168 for the sec_1245 property that is located at the facility and placed_in_service in year2 for its taxable_year ending date10 the year3 taxable_year taxpayer filed this form_3115 in date11 while taxpayer’s letter_ruling request was pending with this office taxpayer submitted a copy of the form_3115 to this office plr-128566-12 rulings requested the contract is a written binding contract within the meaning of sec_1_168_k_-1 of the income_tax regulations the facility is self-constructed property as defined in sec_1 k - b iii a the fact that taxpayer and e entered into the contract prior to date does not prevent the facility from meeting the acquisition requirements in sec_168 for purposes of determining when physical work of a significant nature begins under the safe_harbor under sec_1_168_k_-1 no costs are incurred by taxpayer under the contract until substantial completion as defined in the contract has occurred as a result no costs attributable to the contract were incurred until date6 for purposes of sec_1_168_k_-1 construction of the facility began after date the sec_1245 property at the facility qualifies for the 50-percent additional first year depreciation deduction under sec_168 taxpayer may change from not claiming to claiming the additional first year depreciation deduction provided by sec_168 for the facility by filing a request for an automatic change in its method_of_accounting for the year3 taxable_year law and analysis sec_168 as amended by the economic stimulus act of pub_l_no 122_stat_613 date stimulus act provides a 50-percent additional first year depreciation deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 as amended by the tax relief unemployment insurance reauthorization and job creation act of pub_l_no 124_stat_3296 date truirjca defines the term qualified_property as meaning property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written plr-128566-12 binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date for purposes of sec_168 sec_1_168_k_-1 provides that the recovery_period is determined in accordance with sec_168 regardless of any election made by the taxpayer under sec_168 the recovery_period under sec_168 is determined by the property’s classification under sec_168 for purposes of sec_168 a property’s classification is determined by reference to the property’s class_life or by statute sec_168 provides that property with a class_life of or more years is 20-year_property sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range_system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 the asset classes described below are set forth in revproc_87_56 asset cla sec_49 electric utility steam production plant of revproc_87_56 includes assets used in the steam power production of electricity for sale combustion turbines operated in a combined cycle with a conventional steam unit and related land improvements asset class dollar_figure also includes package boilers electric generators plr-128566-12 and related assets such as electricity and steam distribution systems as used by a waste reduction and resource recovery plant if the steam or electricity is normally for sale to others assets in class dollar_figure have a class_life of years and in accordance with sec_168 are classified as 20-year_property pursuant to sec_168 the recovery_period for 20-year_property is years asset cla sec_49 electric utility transmission and distribution plant of revproc_87_56 includes assets used in the transmission and distribution of electricity for sale and related land improvements asset class dollar_figure excludes initial clearing and grading land improvements as specified in revrul_72_403 1972_2_cb_102 assets in class dollar_figure have a class_life of years and in accordance with sec_168 are classified as 20-year_property pursuant to sec_168 the recovery_period for 20-year_property is years sec_168 as amended by the truirjca provides that in the case of a taxpayer manufacturing constructing or producing property for the taxpayer's own use the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date with the exception of the increased amount and the revised dates the rules for determining whether depreciable_property is eligible for the 50-percent additional first year depreciation deduction are the same as the rules in sec_168 in effect before the enactment of the stimulus act accordingly rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply see section dollar_figure of revproc_2008_54 2008_2_cb_722 sec_1_168_k_-1 provides the rules relating to sec_168 the acquisition requirement and sec_1_168_k_-1 provides the rules relating to sec_168 self-constructed property for purposes of the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that depreciable_property will meet the requirements of sec_1_168_k_-1 if the property is acquired by the taxpayer after date and before date or acquired generally after date and before date but only if no written binding contract for the acquisition of the property was in effect before date or acquired by the taxpayer pursuant to a written binding contract that was entered into after date and before date sec_1_168_k_-1 defines a binding contract sec_1 k - b ii a provides that a contract is binding only if it is enforceable under state law against the taxpayer or a predecessor and does not limit damages to a specified amount for example by use of a liquidated_damages provision for this purpose a plr-128566-12 contractual provision that limits damages to an amount equal to at least percent of the total_contract_price will not be treated as limiting damages to a specified amount in determining whether a contract limits damages the fact that there may be little or no damages because the contract_price does not significantly differ from fair_market_value will not be taken into account for example if a taxpayer entered into an irrevocable written contract to purchase an asset for dollar_figure and the contract contained no provision for liquidated_damages the contract is considered binding notwithstanding the fact that the asset had a fair_market_value of dollar_figure and under local law the seller would only recover the difference in the event the purchaser failed to perform if the contract provided for a full refund of the purchase_price in lieu of any damages allowable by law in the event of breach or cancellation the contract is not considered binding sec_1_168_k_-1 provides that a contract is binding even if subject_to a condition as long as the condition is not within the control of either party or a predecessor a contract will continue to be binding if the parties make insubstantial changes in its terms and conditions or because any term is to be determined by a standard beyond the control of either party a contract that imposes significant obligations on the taxpayer or a predecessor will be treated as binding notwithstanding the fact that certain terms remain to be negotiated by the parties to the contract sec_1_168_k_-1 provides that if a taxpayer manufactures constructs or produces property for use by the taxpayer in its trade_or_business or for its production_of_income the acquisition rules in sec_1_168_k_-1 are treated as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date this regulation further provides that property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1_168_k_-1 that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii manufacture construction or production of property begins when physical work of a significant nature begins physical work does not include preliminary activities such as planning or designing securing financing exploring or researching the determination of when physical work of a significant nature begins depends on the facts and circumstances sec_1_168_k_-1 provides that for purposes of sec_1 k - b iii b a taxpayer may choose to determine when physical work of a significant nature begins in accordance with the safe_harbor_rule provided in sec_1_168_k_-1 under this safe_harbor_rule physical work of a significant nature will not be considered to begin before the taxpayer incurs in the case of an plr-128566-12 accrual basis taxpayer or pays in the case of a cash_basis taxpayer more than percent of the total cost of the property excluding the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching when property is manufactured constructed or produced for the taxpayer by another person this safe_harbor_rule must be satisfied by the taxpayer a taxpayer chooses to apply sec_1_168_k_-1 by filing an income_tax return for the placed-in- service year of the property that determines when physical work of a significant nature begins consistent with sec_1_168_k_-1 sec_1_168_k_-1 provides the rules relating to components of self- constructed property if such component is acquired by the taxpayer the rules in sec_1_168_k_-1 apply to the acquired component if the component is self-constructed the rules in sec_1_168_k_-1 apply to the self- constructed component sec_1_168_k_-1 provides that if a binding contract as defined in sec_1_168_k_-1 to acquire a component does not satisfy the requirements of sec_1_168_k_-1 the component does not qualify for the 50-percent additional first year depreciation deduction a binding contract to acquire one or more components of a larger self-constructed property will not preclude the larger self- constructed property from satisfying the acquisition rules in sec_1 k - b iii a accordingly the unadjusted depreciable basis of the larger self- constructed property that is eligible for the 50-percent additional first year depreciation deduction must not include the unadjusted depreciable basis of any component that does not satisfy the requirements of sec_1_168_k_-1 if the manufacture construction or production of the larger self-constructed property begins before date the larger self-constructed property and any acquired components related to the larger self-constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_1_168_k_-1 provides that if the manufacture construction or production of a component does not satisfy the requirements of sec_1 k - b iii a the component does not qualify for the 50-percent additional first year depreciation deduction however if the manufacture construction or production of component does not satisfy the requirements of sec_1_168_k_-1 but the manufacture construction or production of the larger self-constructed property satisfies the requirements of sec_1_168_k_-1 the larger self-constructed property qualifies for the 50-percent additional first year depreciation deduction assuming all other requirements in sec_168 are met accordingly the unadjusted depreciable basis of the larger self-constructed property that is eligible for the percent additional first year depreciation deduction must not include the unadjusted depreciable basis of any component that does not qualify for the 50-percent additional first year depreciation deduction if the manufacture construction or production of the larger self-constructed property began before date the larger self- plr-128566-12 constructed property and any self-constructed components related to the larger self- constructed property do not qualify for the 50-percent additional first year depreciation deduction sec_461 provides in part that a deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides in part that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides in part that in determining whether an amount has been incurred with respect to any item during the taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item has occurred sec_461 and ii provide that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as services or property is provided sec_461 provides that in the case of any other liability not specifically mentioned in sec_461 economic_performance occurs at the time determined by the internal_revenue_service in regulations sec_1_461-4 provides a list of specifically enumerated items for which economic_performance is satisfied by payment sec_1_461-4 provides that in the case of a taxpayer’s liability for which economic_performance rules are not otherwise provided elsewhere in the code or other rules economic_performance occurs as the taxpayer makes payments in satisfaction of the liability sec_1_461-4 further states that its only application is if the liability in question is not covered by rules provided elsewhere under sec_461 sec_1_461-4 provides that if the liability of a taxpayer arises out of providing services or property to the taxpayer by another person economic_performance occurs as services or property is provided sec_1_461-4 provides that a taxpayer is permitted to treat property as provided to the taxpayer when the property is delivered or accepted or when title to the property passes plr-128566-12 sec_1_461-4 provides that in the case of interest economic_performance occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code sec_263a provides that in the case of any property to which sec_263a applies the direct costs of the property and the indirect_costs properly allocable to the property shall be included in inventory costs in the case of property that is inventory in the hands of the taxpayer or shall be capitalized in the case of other_property sec_263a provides that except as otherwise provided sec_263a shall apply to real or tangible_personal_property produced_by_the_taxpayer see also sec_1_263a-1 for purposes of sec_263a sec_263a provides that the term produce includes construct build install manufacture develop or improve see also sec_1_263a-2 sec_263a provides that interest costs for property produced_by_the_taxpayer is capitalized in case of interest costs which are paid_or_incurred during the production_period and allocable to property described in sec_263a and which has a i long_useful_life ii an estimated production_period exceeding years or iii an estimated production_period exceeding year and a cost exceeding dollar_figure sec_263a provides that property has a long_useful_life if such property is real_property or property with a class_life of years or more under sec_168 sec_263a provides that the term production_period means when used with respect to any property the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale see also sec_1_263a-12 sec_1_263a-8 provides that capitalization of interest under the avoided_cost_method described in sec_1_263a-9 is required with respect to the production of designated property described in sec_1_263a-8 sec_1_263a-8 provides that interest that is capitalized under sec_1_263a-8 is treated as a cost of the designated property and is recovered in accordance with sec_1_263a-1 the term designated property is defined in sec_1_263a-8 as meaning in general any property that is produced and that is either i real_property as defined in sec_1_263a-8 or ii tangible_personal_property as defined in sec_1 263a- a that meets any of the following criteria a property with a class_life of years or more under sec_168 but only if the property is not property described in sec_1221 in the hands of the taxpayer or a related_person b property with an estimated production_period as defined in sec_1_263a-12 exceeding years or c property plr-128566-12 with an estimated production_period exceeding year and an estimated cost of production exceeding dollar_figure sec_446 and sec_1_446-1 provide that except as otherwise provided a taxpayer must secure the consent of the commissioner of internal revenue before changing a method_of_accounting for federal_income_tax purposes sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 further provides that although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed federal_income_tax returns represents consistent treatment of that item for purposes of sec_1_446-1 however if a taxpayer treats an item properly in the first return that reflects the item it is not necessary for the taxpayer to treat the item consistently in two or more consecutive returns to have adopted a method_of_accounting see revrul_90_38 1990_1_cb_57 sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a change in method_of_accounting also does not include a change in treatment resulting from a change in underlying facts sec_1_446-1 provides in part that a change from not claiming to claiming the additional first year depreciation deduction provided by sec_168 and the resulting change to the amount otherwise allowable as a depreciation deduction for the remaining adjusted depreciable basis or similar basis of depreciable_property that qualifies for the additional first year depreciation deduction for example qualified_property is a change in method_of_accounting provided the taxpayer did not make the election out of the additional first year depreciation deduction for the class of property in which the depreciable_property that qualifies for the additional first year depreciation deduction for example qualified_property is included plr-128566-12 sec_1_446-1 provides in part that the making of a late depreciation election is not a change in method_of_accounting except as otherwise provided by the code the income_tax regulations or other guidance published in the internal_revenue_bulletin revproc_2011_14 is the exclusive procedure for any taxpayer within its scope to obtain automatic consent to change the methods_of_accounting specified in the appendix of revproc_2011_14 see section dollar_figure of revproc_2011_14 section dollar_figure of the appendix of revproc_2011_14 refers specifically to a change in method_of_accounting for depreciation for certain taxpayers and certain depreciable_property section a of the appendix of revproc_2011_14 provides that this section dollar_figure of the appendix applies to a taxpayer that wants to change from an impermissible to a permissible method_of_accounting for depreciation or amortization depreciation for any item of depreciable or amortizable property i for which the taxpayer used the impermissible method_of_accounting in at least two taxable years immediately preceding the year_of_change but see section b of the appendix of revproc_2011_14 for property placed_in_service in the taxable_year immediately preceding the year_of_change ii for which the taxpayer is making a change in method_of_accounting under sec_1_446-1 iii for which depreciation is determined under in relevant part sec_168 or under any additional first year depreciation deduction provision of the code for example sec_168 and iv that is owned by the taxpayer at the beginning of the year_of_change section b of the appendix of revproc_2011_14 provides that if a taxpayer does not satisfy section a i of the appendix of revproc_2011_14 for an item of depreciable or amortizable property because this item of property is placed_in_service by the taxpayer in the taxable_year immediately preceding the year_of_change 1-year depreciable_property the taxpayer may change from the impermissible method of determining depreciation to the permissible method of determining depreciation for the 1-year depreciable_property by filing a form_3115 for this change provided the sec_481 adjustment reported on the form_3115 includes the amount of any adjustment that is attributable to all property including the 1-year depreciable_property subject_to the form_3115 alternatively the taxpayer may change from the impermissible method of determining depreciation to the permissible method of determining depreciation for the 1-year depreciable_property by filing an amended federal tax_return for the property’s placed-in-service year prior to the date the taxpayer files its federal tax_return for the taxable_year succeeding the placed-in-service year ruling_request sec_1 and for purposes of applying the 50-percent additional first year depreciation deduction the determination of whether property is self-constructed property is made under sec_1_168_k_-1 plr-128566-12 in this case the facility was constructed for taxpayer by e under the contract that taxpayer represents was entered into before construction of the facility the contract is dated date1 which is prior to january -- taxpayer represents that the contract is a binding contract under the law of state1 taxpayer also represents that the contract does not limit damages to an amount that is less than ----- percent of the contract_price however the contract was subject_to a number of amendments and one change order one of the amendments reduced the guaranteed output of the facility by ------ percent and raised the guaranteed heat rate for the facility by -----percent neither the amendments nor the change order to the contract changed the location of the facility or the nominal nameplate_capacity of the facility the contract also was subject_to an arbitration proceeding and the settlement agreement in year3 which is after the payments made as a result of the arbitration proceedings the settlement agreement and the amendments and change order to the contract increased the total cost of the facility by approximately -----percent sec_1_168_k_-1 provides in part that a contract will continue to be binding if the parties make insubstantial changes in its terms and conditions we find the approximately ----- percent increase in the total cost of the facility the -----percent decrease in the guaranteed output of the facility and 6-percent increase in the guaranteed heat rate of the facility and the revised milestones to be insubstantial changes to the terms and conditions of the contract accordingly the contract dated date1 continues to be binding for purposes of sec_1_168_k_-1 consequently the facility is self-constructed property for purposes of the percent additional first year depreciation deduction provided by sec_168 because the facility is self-constructed property it is acquired by taxpayer when taxpayer begins construction of the facility for purposes of the acquisition requirement of sec_168 sec_168 and sec_1_168_k_-1 for self-constructed property the acquisition requirement for purposes of the percent additional first year depreciation deduction is treated as met if taxpayer begins manufacturing constructing or producing the property after date and before date before date in the case of qualified_property described in sec_168 or c for purposes of the 50-percent additional first year depreciation deduction manufacture construction or production of property begins when physical work of a significant nature begins to make this determination the taxpayer may choose to apply the 10-percent safe_harbor_rule under sec_1_168_k_-1 under this safe_harbor physical work of a significant nature will not be considered to begin before an accrual basis taxpayer incurs more than percent of the plr-128566-12 total cost of the property excluding the cost of any land and preliminary activities because the term incurred is neither defined nor given any special meaning in sec_168 or its underlying regulations or legislative_history the determination of when an accrual basis taxpayer has incurred more than percent of the total cost of the property is made using the all_events_test and economic_performance requirement of sec_461 which specifically governs the timing of the deductions costs and expenses at issue if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for the facility such rule applies for determining when taxpayer began construction of the facility under this safe_harbor_rule taxpayer an accrual basis taxpayer determines when it incurred more than percent of the total cost of the facility by applying the all_events_test and economic_performance requirement of sec_461 in this case taxpayer represents that the contract is a turnkey contract under which the care custody and risk of loss for the facility passes to taxpayer upon substantial completion and taxpayer assumes operational control of the facility upon substantial completion costs associated with the provision of property are incurred when all the events have occurred that establish the fact of liability the amount of the liability can be determined with reasonable accuracy and the property has been provided to taxpayer in this case taxpayer represents that its method_of_accounting for purposes of sec_1_461-4 is to treat property as provided to taxpayer when the property is accepted by taxpayer based on the facts represented the all_events_test is satisfied and economic_performance has occurred when substantial completion as provided for by the contract occurs at that time the liability is fixed the amount of the liability has been determined with reasonable accuracy and the risk of loss has passed to taxpayer taxpayer represents that substantial completion as defined under the contract of the facility occurred on date6 thus no costs attributable to the contract were incurred by taxpayer before date6 ruling_request however in addition to the costs attributable to the contract taxpayer incurred other costs for the facility for items such as permitting project development project design engineering preconstruction and construction management further in accordance with sec_263a and sec_1_263a-8 taxpayer capitalized_interest during the production periods of the facility pursuant to sec_1 263a- a the interest that taxpayer capitalized under sec_1_263a-8 to the facility is treated as a cost of the facility for purposes of the safe_harbor_rule under sec_1_168_k_-1 the total cost of the property excludes the cost of any land and preliminary activities such as plr-128566-12 planning or designing securing financing exploring or researching we do not consider interest capitalized under sec_263a to be a preliminary activity accordingly for purposes of the safe_harbor_rule under sec_1 k - b iii b the total cost of the property includes any interest capitalized under sec_263a to that property in the case of interest sec_1_461-4 provides that economic_performance occurs as the interest cost economically accrues in accordance with the principles of relevant provisions of the code taxpayer represents that assuming that no costs attributable to the contract were incurred by taxpayer until substantial completion the subject of ruling_request the costs including capitalized_interest that were incurred as of date were percent or less of the total cost of the facility excluding the cost of any land and preliminary activities such as planning or designing securing financing exploring or researching therefore if taxpayer chooses the safe_harbor_rule of sec_1 k - b iii b for the facility taxpayer began construction of the facility after date ruling_request to qualify for the 50-percent additional first year depreciation under sec_168 property must be qualified_property under sec_168 under sec_168 qualified_property is in general property i among other things to which sec_168 applies with a recovery_period of years or less ii the original_use of which commences with the taxpayer after date iii that is acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition was in effect before date or that is acquired by the taxpayer pursuant to a written binding contract which was entered into after date and before date and iv that is placed_in_service by the taxpayer before date or in the case of property described in sec_168 or c before date in the case of self-constructed property sec_168 as amended by the truirjca provides that the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date however property is not qualified_property if the property is required to be depreciated under the ads pursuant to sec_168 through d or other provisions of the code sec_168 and sec_1_168_k_-1 taxpayer represents that the facility is included in either asset class dollar_figure or asset class dollar_figure of revproc_87_56 property included in asset class dollar_figure or asset plr-128566-12 class dollar_figure is 20-year_property thus for purposes of sec_168 the recovery_period of the facility is years further sec_168 applies to the facility moreover taxpayer represents that the property subject_to this letter_ruling request with respect to the facility is not required to be depreciated under the ads taxpayer represents that the original_use of the facility commenced with taxpayer and the facility was originally placed_in_service on date6 which is after date and before date thus the original_use of the facility commenced with taxpayer after date and taxpayer placed_in_service the facility after date and before date further as previously discussed the facility is self-constructed property and if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for the facility construction of the facility began after date consequently if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for the facility the facility satisfies the requirements of sec_168 and therefore the acquisition requirement in sec_168 is treated as met therefore if taxpayer chooses the safe_harbor_rule of sec_1 k - b iii b for the facility the sec_1245 property of the facility meets all of the requirements to be qualified_property under sec_168 and is eligible for the 50-percent additional first year depreciation deduction under sec_168 assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply ruling_request as concluded under ruling_request the sec_1245 property of the facility meets all of the requirements to be qualified_property under sec_168 and is eligible for the 50-percent additional first year depreciation deduction under sec_168 if taxpayer chooses the safe_harbor_rule of sec_1_168_k_-1 for the facility and also assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply taxpayer represents that it did not claim the additional first year depreciation under sec_168 for the facility for the year2 taxable_year taxpayer further represents that it did not make an election not to deduct the additional first year depreciation under sec_168 for any class of qualified_property placed_in_service by taxpayer during year2 the issue under ruling_request is whether or not taxpayer may choose to apply the safe_harbor_rule provided in sec_1_168_k_-1 for the facility by filing a request under sec_446 to change the taxpayer’s method_of_accounting ie by filing a form plr-128566-12 sec_1_168_k_-1 provides that a taxpayer chooses to apply the safe_harbor_rule provided in sec_1_168_k_-1 by filing an income_tax return for the placed-in-service year of the property that determines when physical work of a significant nature begins consistent with sec_1_168_k_-1 we do not consider the choice to apply this safe_harbor_rule to be an election for purposes of sec_1_446-1 sec_1_446-1 provides in part that a change from not claiming to claiming the additional first year depreciation deduction provided by sec_168 and the resulting change to the amount otherwise allowable as a depreciation deduction for the remaining adjusted depreciable basis or similar basis of depreciable_property that qualifies for the additional first year depreciation deduction for example qualified_property is a change in method_of_accounting provided the taxpayer did not make the election out of the additional first year depreciation deduction for the class of property in which the depreciable_property that qualifies for the additional first year depreciation deduction for example qualified_property is included section dollar_figure of the appendix of revproc_2011_14 generally applies to a taxpayer that wants to change from not claiming to claiming the additional first year depreciation deduction provided by sec_168 for qualified_property the facility is 1-year depreciable_property as defined in section b of the appendix of revproc_2011_14 as a result section b of the appendix of revproc_2011_14 allows taxpayer to change from not claiming to claiming the 50-percent additional first year depreciation deduction provided by sec_168 for the sec_1245 property that is located at the facility and placed_in_service in year2 by filing a form_3115 for this change provided the sec_481 adjustment reported on the form_3115 includes the amount of any adjustment that is attributable to all property including the 1-year depreciable_property subject_to the form_3115 as a result of the 1-year depreciable_property rule in section b of the appendix of revproc_2011_14 the fact that taxpayer did not claim any additional first year depreciation deduction for the facility in year2 and the fact that taxpayer did not make an election not to deduct the additional first year depreciation under sec_168 for any class of qualified_property placed_in_service by taxpayer during year2 taxpayer may choose to apply the safe_harbor_rule provided in sec_1 k - b iii b for the facility by filing a request under sec_446 to change the taxpayer’s method_of_accounting ie by filing a form accordingly taxpayer may change from not claiming to claiming the 50-percent additional first year depreciation deduction provided by sec_168 for the sec_1245 property that is located at the facility and placed_in_service in year2 by filing a form_3115 for the year3 taxable_year under section dollar_figure of the appendix of revproc_2011_14 provided the sec_481 adjustment reported on the form_3115 includes the amount of any plr-128566-12 adjustment that is attributable to all property including the sec_1245 property that is located at the facility and placed_in_service in year2 subject_to the form_3115 conclusions based solely on taxpayer's representations and the relevant law and analysis set forth above we conclude that the contract is a written binding contract within the meaning of sec_1_168_k_-1 the facility is self-constructed property as defined in sec_1 k - b iii a the fact that taxpayer and e entered into the contract prior to date does not prevent the facility from meeting the acquisition requirements in sec_168 for purposes of determining when physical work of a significant nature begins under the safe_harbor under sec_1_168_k_-1 no costs are incurred by taxpayer under the contract until substantial completion as defined in the contract has occurred as a result no costs attributable to the contract were incurred until date6 for purposes of sec_1_168_k_-1 construction of the facility began after date if taxpayer chooses the 10-percent safe_harbor_rule under sec_1_168_k_-1 for the facility the sec_1245 property at the facility qualifies for the 50-percent additional first year depreciation deduction under sec_168 if taxpayer chooses the 10-percent safe_harbor_rule under sec_1_168_k_-1 for the facility and also assuming sec_168 and iii sec_168 ii - iv and sec_168 do not apply taxpayer may change from not claiming to claiming the additional first year depreciation deduction provided by sec_168 for the sec_1245 property of the facility by filing a request for an automatic change in its method_of_accounting for the year3 taxable_year assuming none of the scope limitations under section dollar_figure of revproc_2011_14 apply assuming taxpayer obtains the consent of the director as provided in section of revproc_2011_14 and assuming taxpayer the facility or the requested change in method_of_accounting is not described in section c of the appendix of rev_proc plr-128566-12 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on i whether the contract is a binding contract under the law of state1 or any other state ii the original-use date and the placed-in-service date of the facility iii the asset classification under revproc_87_56 of the sec_1245 property located at the facility or iv whether taxpayer's method of capitalizing interest is in accordance with sec_263a and the regulations thereunder taxpayer's interest capitalization method_of_accounting includes but is not limited to when production starts and ends what expenses are included in accumulated production_expenditures measurement periods etc in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer's authorized representatives we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
